RENDERED: NOVEMBER 2, 2017
                                                           TO BE PUBLISHED




                               2016-sc-ooo 165-DG     [Q) jA.f   ~flf, /1 7 ~,;, t2Jt1VJ1,, 1::(:.


DANIEL LEE MOSS                                                           APPELLANT


                    ON REVIEW FROM COURT OF APPEALS
v.                     CASE NO. 2014-CA-001523-MR
                  SIMPSON CIRCUIT COURT NO. 13-CR-00049


COMMONWEALTH OF KENTUCKY                                                    APPELLEE



               OPINION OF THE COURT BY JUSTICE VENTERS

                                   AFFIRMING

      Appellarit, Daniel Lee Moss, appeals from a decision of the Court of

Appeals ,which affirmed the judgment of the Simpson Circuit Court convicting

him of manslaughter in the second degree and tampering with physical

evidence.1 We granted discretionary review to address Appellant's claims that

the trial court erred by: 1) allowing the prosecutor to use his silence as an

adoptive admission of guilt, and to expressly portray it as such in the

Commonwealth's opening statement and closing argument; and 2) allowing his

pre-arrest silence to be used as substantive evidence of his guilt and to rebut




      1 The Court of Appeals upheld both of Appellant's convictions, but vacated the
sentence imposed for tampering with evidence and remanded for retrial of the penalty
phase pertaining to that charge.
his anticipated testimony. For the reasons stated below, we affirm the Court of

Appeals' decision, but we do so ori. different grounds.
                      i      .


                I. FACTUAL AND PROCEDURAL· BACJJ:GROUND
      Shawn Thompson was shot and killed while he apd Sarah Sanders were

visiting the Simpson County residence of Appellant and Christina Layle.

Appellant informed the 911 operator that he had been attacked in his home

and had to shoot his assailant (Thompson).· Officers from ithe Simpson County

Sheriffs office responded quickly. Deputy Jones arrived first to find Thompson

lying face up on the porch with his head at the bottom of the front steps.

Sanders was kneeling over Thompson, hugging him and screaming.

      Deputy Johnson arrived next on the scene. In order to calm what was

described as a chaotic scene, the officers took Appellant, Layle, and Sanders

into the residence and seated them in the living room. As they did so, Deputy

Jones conversed with them. Appellant was explaining to Jones what had

happened when Sanders screamed, "You shot him in the back for no reason."

Appellant made ho reply; he remained seated with his hands partially covering

his face and mouth. Deputy Johnson took Sanders to a patrol car to separate

her from the others at the scene.

      Defective Lawson then arrived on the scene and began questioning

Appellant about the shooting. Appellant later went voluntarily with officers to

the sheriffs office where he made a more formal statement.




                                         2
      Appellant was indicted for the murder of Shawn Thompson ahd for

tampering with physical evidence.2 At trial, the jury found him guilty of

tampering with evidence, but acquitted him of murder and instead convicted

him of the lesser charge of second-degree manslaughter based upon an

imperfect self-defense theory: Appellant had an actual but mistaken and

wantonly-formed belief that he had to shoot Thompson in order to protect
             \
himself (or others) from harm threatened by Thompson. Appellant's sentence

was fixed at the maximum term of imprisonment for each crime: 10 years for

second-degree manslaughter and five years for tampering with evidence, to be
                                 \




served consecutively.

      The Court of Appeals agreed with the Commonwealth that Sanders'

accusatory statement along with Appellant's failure to deny it, qualified for

introduction into evidence under KRE 801A(b)(2) as an adoptive admission, or

as it is sometimes called, an admission by silence. Correspondingly, the Court

of Appeals rejected Appellant's argument that he was improperly prejudiced by

the Commonwealth's repeated characterization of Sanders' statement as an

adoptive admission. The Court of Appeals also rejected Appellant's claim that a

manif~st   injustice resulted from the Commonwealth's reference to Appellant's

pre-arrest silence.




      2 The tampering with evidence charge stemmed from the allegation that after
the shooting, Appellant repositioned a sword to make it appear that Thompson was
armed with the sword at the time of the shooting.

                                         3
                                     II. ANALYSIS

. A. Appellant's silence in the face of Sanders' accµsation was not an
     adoptive admission under KRE 801A(b)(2).
       Appellant argues that the trial court and the Court of Appeals erred in

 their respective applications of KRE 801A(b)(2) leading those tribunals to the

 err01;1eous conclusion that s·anders' accusation that Appellant "shot

 [Thompson] in the back for no reason," coupled with Appellant's failure to

 respond, were admissible as Appellant's admission that ·sanders' statement

 was true. Appellant preserved the issue for appellate review with an

 appropriate objection during the trial. Upon review, we agree with Appellant

 that the fundamental requirements for the application of KRE 801A(b)(2) were

 not present here. But, we further conclude that the error was harmless.

       At trial, Deputy Jones, Deputy Johnson, Sanders, and Appellant all

 testified to the circumstances surrounding Sanders' accusation. Deputy

 Johnson testified first. He testified that after he arrived on the scene,

 Appellant, Layle, and Sanders were taken into the residence. Johnso'n said he

 listened as Deputy Jones talked to them. Sanders, seated in close proximity to

 Appellant, loudly exclaimed, "You shot him in the back for no reason."

 Johnson testified that Appellant's hands partially covered his face and mouth
                                         I




 and he said nothing.

       Deputy Jones testified that the scene was chaotic when he arrived, with

 Sanders screaming and yelling. To get control of the situation and determine

 what happened, Sanders, Layle,. and Appellant were taken inside and seated in

 the living room. Jones testified that Sanders shouted out, "You shot him. in the

                                             4
 back for no reason," but he could not say to whom she directed her accusation.

Jones confirmed that Appellant sat there holding his head in his hands and did

not reply.

       Sanders testified that when the officers took her and the other witnesses

into the house, Appellant began explaining his version of the events. Sanders

 said she got "so worked up from everything, [and]      imm:ediate~y   started telling

what had happened." She did not specifically testify about her accusation; nor

 did she mention Appellant's failure to respond.

       Appellant testified that when he was taken into the residence, he tried fo

explain to the deputy what happened, but that Sanders was screaming

accusations and interrupting him. He acknowledged that his initial description

of the incident to police may have been incomplete because he was in shock

arid the chaotic situation caused by Sanders' screaming was not conducive to

that type of communication. He stated his statements were getting confused

with what others, including Sanders, were saying.

       KRE 80 lA(b) governs· the hearsay rule exception pertaining to admissions

of parties .. Even though Sanders' accusation might otherwise be         iriadmissibl~

hearsay, KRE 801A(b)(2) would permit its introduction into evidence if, under

the circumstarices, Appellant's.conduct including his failure to reply

"manifested [his] adoption or belief in its truth."3 KRE_.801A(b)(2) is the modern

expression of a well-established common law rule of evidence:



        3 KRE 80 lA(b) states in pertinent part: "Admissions of parties. A statement is
. not excluded by the hearsay rule, even though the declarant is available as a witness,
                                            5
      When accusatory or incriminating statements are made in the
      presence and hearing and with the understanding of the accused
      person and concerning a matter within his knowledge, under such
      circumstances as would seem to call for his denial and none is ·
      made, those statements, and the fact that they were not
      contradicted, denied, or objected to, become competent evidence
      against the defendant.

Griffithp. Commonwe~lth, 63 S.W.2d 594, 596 (Ky. l933).4

      Like many common law rules of evidence that have been included in

modern codes of evidence, KRE 801A(b)(2) derives its wisdom from an

elementary rule of human nature that was long ago woven into the fabric of the

common law. Griffith explains the rational basis for the rule:

     · Admissibility of [an out-of-court accusatory statement] as not
       being tainted by the hearsay stigma is based upon the
       crystalization [sic] of the experience of men that it is contrary to
       their nature and habits· to permit statements to. be made in their
       hearing and presence tending to connect them with an offense for
       which they may be made to suffer punishment without entering an
       object_ion or denial unless they are in some manner repressed or
       restrained or there is seemingly no natural and proper call_ for such
       contradictions. The occurrence is a fact for the jury to 'interpret as
       throwing light upon the question of guilt or innocence. Its
       probative force may be great or little according to the particular,
       circumstances and the general mental and moral fiber of the
       person charged. Such is the rationale and the rule in this state.      /
63 S.W.2d at 596.




if the statement is offered against a party and is ... (2) A statement of which the party
has man!fested an adoption or belief in its truth."
     .4 Overruled on other grounds in Colbert v. Commonwealth, 306 S.W.2d 825, 828
(Ky. 1957).

                                            6
       Recently, in Cunningham v. Commonwealth, we reiterated that "[t]o

, qµalify as an adoptive admission through silenc::e under.KRE 801A(b)(2}, the

 defendant's silence must be a response to 'statements [of another person, the

 declarant] that would normally evoke. denial by the party if untrue."' 501
S.W.3d 414, 419 (Ky. 2016) (citing Trifjg v. Commonwealth, 460 S.W.3d 322;

 331 (Ky. 2015), quoting Robert G. Lawson, The Kentucky Evidence Law

 Handbook§ 8.20[3][b] at 597 (5th ed. 2013)). A trial court has broad discretion

 in determining the facts regarding the admission of evidence under KRE

 801A(b)(2) and we review its determin,atipn in that regard for abuse of

 discretion. Dant v. Commonwealth, 258 S.W.3d 12, 18 (Ky. 2008) (citation

 omitted). Nevertheless, when reviewing an application of KRE 801A(b)(2), we

 remain mindful of Professor Lawson's warning that "[s]ilence with respect to a

 statement will always have some ambiguity, which creates a need for cautious

 use of the concept and thoughtful considerktion of th.e circumstances

 surrounding that silence." Trigg, 460 S.W.3d at 332 (quoting Lawson, The

·Kentucky Evidence Law Handbook§ 8.20[3][b] at 597).

       Against this background of basic principles, we review the circumstances

 surrounding Sanders' accusation and Appellant's corresponding conduct to see

 if one could reasonably infer that Appellant "manifested an adoption or belief in

 [the] truth" of Sanders' exclamation so as to constitute his adoption-of her

 statement, thereby allowing its admission into evidence. Ragland v.

 Commonwealth, 476 S.W.3d 236, 251 (Ky. 2015) ("Determination [of an

 adoptive admission under KRE 801A(b)(2)] should be made with consideration

                                         7
of the contemporaneous circumstances surrounding the making of the

statement and the silent response to it.").

      Of immediate significance in our review of the relevant circumstances is

the fact that Appellant had been conversing with Deputy Jones about the

shooting when Sanders interrupted. Appellant, therefore, was not silent.

According to Sanders, her accusation was itself a reaction to what she

perceived as Appellant's exculpatory statement to Deputy Jones. Deputy

Johnson, Sanders, and Appellant all confirm that Appellant was talking to

Deputy Jones about the incident before Sanders uttered her accusation.
       '                                  .

     · As derived from the rational basis for the rule noted above, a suspect's /

failure to deny an incriminating accusation is not an admission of guilt under

circumstance in which "there is seemingly no natural and proper call" to

contradict the accusation. Griffith, 63 S.W.2d at 596. Appellant would have

had no "natural and proper call". to contradict Sanders' outburst when he was

then and there in the process of telling his side of the story to the police,

especially after his explanation had provoked Sanders' accusation. Engaging

Sanders l.n a debate about the shooting would not be a reasonable option

under such circumstances, and would not have been helpful to police trying to

quiet a chaotic situation. Given those cfrcumstances, it cannot reasonably"or

fairly be said that Appellant was naturally called to contradict Sanders'

accusation, and it appears that the trial court did not take this factor into

account. Appellant's failure to verbally protest Sanders' accusation did not
                                                       .       (
"manifest an adoption or belief in its truth." KRE 801A(b)(2). We are satisfied

                                         8
that admitting Sanders' accusation under such circumstances was an abuse of

discretion, and therefore the corresponding inference that Appellant had tacitly

adopted her accusation as his own truthful statement was improperly allowed.

      Appellarit argues that the jury's decision to, fix his sentence at the

maximum penalty for both offenses proves that the error in admitting his

silence as his affirmation of Sanders' accusation cannot be dismissed as

harmless. We disagree. Appellant was charged with murder; he did not deny

shooting Thompson, but he claimed that he did so in self-defense. To prove the

murder charge, including the element that ,Appellant was not acting in self-'

d~fense,   the Commonwealth urged the jury to construe Appellant's silent

response to Sanders' accusation as an admission of guilt that he had, in fact,

shot Thompson "in the back for no      reason~"


      As established by the verdict convicting Appellant of second-degree

manslaughter, the jury necessarily rejected the inference that Appellant

admitted by his silence that he shot Thompson for no reason. s The jury was

,evidently persuaded that Appellant's reason for shooting Thompson was his
                                        /                        '
actual, but mistaken, belief that he needed to use deadly force to protect

himself from Thompson. That verdict indicates that the jury recognized, as we

explained above, that Appellant's silence under these circumstances did not

signify his agreement with the accusation. The verdict dispels our concern that



      5 As constructed in this case, the jury instructions did not provide for a theory
of second-degree manslaughter other than one based upon imperfect self-defense in
wantonly forming the belief that he had to act with deadly force to protect himself or
others.

                                            9
the jury was influenced by the error and allows us to "say with fair assurance

that the judgment was not substantially swayed by the [evidentiary] error."

Winstead v. Commonwealth, 283 S.W.3d 678, 689 (Ky. 2009) (citation omitted).
                                                                   1




The erroneous application of the adoptive admission exception to the hearsay.

rule was harmless in this instance. RCr 9.24.6
                                    '

B. The prosecutor improperly explained to the jury the adoptive
  admission rule.        ·
      Appellant further complains on appeal that the prosecutor improperly

expounded upon the legal theory of adoptive admissions in the opening

statement and in his closing argument. The alleged error in the opening

statement was preserved by an appropriate objection, which the trial court

sustained. The alleged error in the dosing argument was not preserved, and

Appellant requests palpable error review.

       In the opening statement, the prosecutor told the jury:·

      [W]e're going to talk about a thing called adoptive admissions,
      that's a legal term for . . . when someone says something
       incriminating about you that normally calls for you to respond, you
       need to respond negatively and deny it, and if you don't, you're
       adopting it, you 're agreeing to it.

       During closing arguments, the prosecutor again explained to the·

jury: "We call it an adoptive admission. Under the law, if some.body says

something that you've got to respond to, and you don't, you 're taking it as



     , 6 RCr 9.24 states in pertineht part: "No error in either the admission or the
 exclusion/of evidence ... is ground for granting a new trial or for setting aside a
verdict or for vacating, modifying or otherwise disturbing a judgment or order unless it
'appears to the court that the denial of such relief would be inconsistent with
 substantial justice."
                                           10
your own statement." After providing examples of circumstances in

which an accusatory statement would demand a response, the

prosecutor repeated: "If someone walks up to you and says . .. 'You're a

murderer, you shot someone in the back for no reason, ' you have to

respond, or else you 're adopting it as their telling you the truth."

      We agree that the prosecutor overreached by attempting to explain the

law to the jury. To the extent that the jury needs to understand the law, the

presentation of the law to the jury is exclusively within the province of the

court. See RCr 9.54(1); Broyles v. Commonwealth, 267 S.W.2d 73, 76 (Ky.

1954) ("The only law which the jury should be interested in is that contained in

the court's instructions."). In closing argument, trial counsel may emphasize

legal principles found in the jury instruction but may not assume the role of

teaching the law or applicable legal principles to the jury. Broyles, 267 S.W.2d

at 76 ("The argument of an attorney should be confined to a discussion of the

facts of the case and to the instructions as they apply to those facts." "A

dissertation on abstract rule's of law has no place in an argument to a jury

from a procedural standpoint.").

      The Commonwealth insists that even if the comments called into

question were improper, prejudicial error did not occur because the prosecutor

did not misstate the law. We do not agree that the prosecutor accurately

explained the law, and we take this opportunity to identify the common

misperception about adoptive admissions reflected in the prosecutor's

comments.

                                          .11
        The prosecutor's comments to the jury that "You need to respond ...

· and deny [the incriminating accusation], antruth.'"

 460 S.W.3d at 331.
                                                 /



        As noted in Griffith and other cases, the common law of evidence

 embracing the collective societal knowledge of human nature teaches that, in

                                            12
certain Circumstances after hearing a statement, a person's conduct (including

his silence) can look and sound very much like a manifestation of his belief

that the statement is true. At most, the law allows the fact finder to hear the

out-of-court accusation and then draw from the listener's conduct any

reaso,nable inference their wisdom and common-sense permits, including the

inference that the listener agrees with the accusation. Upon a proper

application of KRE 801A(b)(2), trial counsel may encourage a jury to interpret a

party's silence as an admission; but telling the jury as a matter of law that the

party's silence is an admission is inaccurate and impermissible.
                                                              /

    The trial court correctly sustained Appellant's objection during the opening

statement, and no other relief was requested. The similar remark made during

the prosecutor's closing argument was equally improper, but that error was not

preserved. Upon reviewing it, we find that no manifest   injusti~e   resulted from

the error for the same reason we found the erroneous admission of Sanders'

statement to be harmless. The jurors· clearly found that Appellant's silence was

not his admission that h_e shot Thompson "for no reason." The jury accepted

Appellant's testimony that he believed bis use of force was ,necessary in self-

defense, but further concluded that Appellant was wantonly mistaken in that

belief. RCr 10.26 bars appellate relief for unpreserved errors which do not

result in' manifest injustice.

C. Comparing the inconsistencies _of Appellant's pre-trial statements was
   not an improper comment upon his pre-arrest silence.
                                      '
      In his testimony during the Commonwealth's case-in-chief, Detective

Lawson described the.account of the incident Appellant provided at the scene

                                          13
                                                                               ..


of the crime. Lawson. testified that, although Appellant had the opportunity at
              •
the scene to explain in detail "everything that happened," he only provided "a
                                                            I

partial story," leaving out many details. Lawson testified that the statement

Appellant gave later at the sheriffs office included details omitted from their

earlier discussion.·

      Appellant claims that this line of direct examination was improper: (1)

because it constituted comment upon Appellant's pre-arrest      ~xercise   of his

right to remain silent; and (2) because this testimony during the

· Commonwealth's case-in-chief was admissible only as rebuttal testimony.

Since neither of these alleged errors was preserved for appellate review,

Appellant seeks palpable error review under RCr 10.26.

      We agree, having so held in Baumia v. Commonwealth, 402 S.W.3d 530,

536 (Ky. 2013), that a suspect retains his Fifth Amendment right to remain

silent during the pre-arrest phase of a case and that an invocation of that right

by remaining silent cannot be used against him. Contrary to Appellant's·

argument, his silence before arrest was not used against him.       Appell~nt's     pre-

trial voluntary statements fo police were adml.si:;ible, and Lawson's testimony

describing the differences in Appellant's· statements was not a reference to

Appellant's invocation or exercise of his right to remain silent.

      In Anderson v. Charles, 447 U.S. 404, 408-409 (1980), the United States.·

Supreme Court .held that a police officer's testimony about the inconsistencies
                       .                  .
between a defendant's trial testimony and his pre-trial statement was not

"designed to draw meaning from silence, but to elicit an explanation for a prior

                                        14
inconsistent statement," and that the omission of facts, when comparing two

inconsistent statements, will not be viewed as silence under Doyle v. Ohio, 426

U.S. 610 (1976).      Anderson's rationale applies equally well to a comparison of

two pre-trial statements made by the accused at different times.· Detective

·Lawson's testimony on this point was not improper.

          We also reject the claim that Lawson's testimony was calculated to

impeach Appellant before he testified and that he was unfairly compelled to

defend his credibility by testifying when he might otherwise have preferred not

to. Identifying the inconsistencies in Appellant's pre-trial statements was not a

comment upon his. right to remain silent. fyloreover, pointing out such

inconsistencies is not limited to impeachment purposes. Inconsistent

statements are properly introduced as substantive evidence. Jett v.

Commonwealth, 436 S.W.2d 788, 792 (Ky. 1969); .KRE 801A(b)(l). Under Jett,

the inconsistencies in Appellant's pre-trial statements were properly taken into

evidence
    .
         as substantive proof. It ' was reasonable to infer
                                                       .
                                                            that the differences in. .




Appellant's voluntary pre-trial statements indicated an effort to exculpate

himself, which as substantive evidence could be construed as probative of

guilt, notwithstanding its effect upon his perceived credibility. See Fisher v.
                      ~




Duckworth, 738 S.W.2d. 810, 814 (Ky. 1987). We find no error in admitting

Detective Lawson's testimony and no basis upon which to grant palpable error -

relief.




                                          15
                                 III. CONCLUSION
      For the reasons set forth above, we affirm the Court of Appeals' decision,

although we do so on different grounds.·

      All sitting. All concur.



COUNSEL FOR APPELLANT:

Erin Hoffman Yang
Assistant Public Advocate

COUNSEL FOR APPELLEE:

Andy Beshear
Attorney General of Kentucky

Jason Bradley Moore
Assistant Attorney General




                                       16